Case: 1:18-cv-05369 Document #: 186 Filed: 08/31/20 Page 1 of 1 PageID #:4330

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Ubiquiti Networks, Inc.
                                        Plaintiff,
v.                                                         Case No.: 1:18−cv−05369
                                                           Honorable Gary Feinerman
Cambium Networks, Inc., et al.
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, August 31, 2020:


         MINUTE entry before the Honorable Jeffrey Cummings: The Court has reviewed
the parties' pre−settlement conference submissions. The parties have widely divergent
views regarding the settlement value of plaintiff's claims and the Court is concerned that
proceeding with the scheduled 9/3/20 settlement conference will not be productive.
Telephonic status hearing is scheduled for 9/2/20 at 10:00 a.m. to discuss whether the
settlement conference should proceed as scheduled or should be postponed until a later
point in this litigation (such as after expert discovery is completed or after the dispositive
motions have been resolved). The call−in number for the hearing is (888) 684−8852 and
the access code is 3997645. Members of the public and media will be able to call in to
listen to this hearing. Persons granted remote access to proceedings are reminded of the
general prohibition against photographing, recording, and rebroadcasting of court
proceedings. Violation of these prohibitions may result in sanctions, including removal of
court issued media credentials, restricted entry to future hearings, denial of entry to future
hearings, or any other sanctions deemed necessary by the Court. Mailed notice (cc, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
